 AO 93 (Rev. 12/09) Search and Seizure Warrant




                                       UNITED STATES DISTRICT COURT
                                                                                                                           ll
                                                                     for the
                                                                                                                                         '[-~i.'
                                                                                                                                         II JI
                                                                                                                       NOV - 8 2018
                                                                                                                                              I




                                                          Eastern District of Virginia                                                   ~
                                                                                                                CLERK, U.S. DISTRICT COURT
                    In the Matter of the Search of                            )                                       RICHMOND, VA

               (Briefly describe the property to be searched
                or identify the person by name and address)
                                                                              )) Case No. ,,,) -I· y;~-' .l-·7 1 \
                                                                                                 U--"~\.,
                                                                              )           l

 Information associated with Gab Al, Inc. Accounts/User
                                                                              )
IDs @Chad_Bagwell, Chad Bagwell, & Paul Rosenfeld's
  Chemist, more particularly described in Attachment A                        )




 To:        Any authorized law enforcement officer

          An application by a federal law enforcement officer or an attorney for the government requests the search
 of the following person or property located in the          Middle           District of         Pennsylvania
 (identify the person or describe the property to be searched and give its location):

 See Attachment A (copy attached), fully incorporated by reference herein.
            The person or property to be searched~ described above, is believed to conceal (identify the person or describe the
 property to be seized):

 See Attachment B (copy attached,) fully incorporated by reference herein.

            I find that the affidavit(s)~ or any recorded testimony, establish probable cause to search and seize the person or
 property.

            YOU ARE COMMANDED to execute this warrant on or before                                   /0   41,i'6£:JiL,,
       0 in the daytime 6:00 a.m. to 10 p.m.                   -cl at any time in the day or night as I find reasonable ca~se has been
                                                                   established.

          Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
 taken to the person from whom~ or from whose premises, the property was taken~ or leave the copy and receipt at the
 place where the property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
 inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
       Roderick C. Young
                                   (name)

       ii  I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
 of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, vvill be
 searched or seized ,check the. appropriate bo~, ::J for ____ days (not to exceed 30;.
                                                 :J until, the facts justifying, the later specific date of

 Date and time issued:


 City and state:      Richmond, Virginia                                            Roderick C. Youn . United States
AO 9J (Re,•. I 2109) Search mul Sei=ure Wum1111 (Page 2)

                                                                   Return
Case No.:                                      a11d time warrant executed:          Copy of warrant and inventory left with:
            ~: ,~sw~=t-1                                  Lf;oc,ff'I\                /1.Jre. 1,
/11ventory made in the presence of:            NA
lnve111ory ofthe property taken and name ofany perso11(s) seized:

       /'Jo prcr~-s               re i z~J; e le 1,-h'Df\;(,           ti le<; ~\J -In SA-1(wf ;di




                                                                Cerli 1catfo11


       I declare under penalty ofperjWJ' that this inventOIJ' is correct and was returned along with the original
warrant to the designated judge.




                                                                             Eric
File Type                                     File Name
Date/time of login {IP address)               chad_bagwell_login_logs.csv
Media attachments for posts/chats             chad_bagwell_media_attachments.csv
Bagwells account information                  chad_bagwell_user_info.csv
Private chat messages                         chat_mesages_chad_bagwell.csv
Reposts from Bagwell's acount                 posted_by_others_reposted_by_chad_bagwell.csv
Posts made by Bagwell                         posts_by_chad_bagwell.csv
Other user accounts replying to Bagwell       replies_to_chad_bagwell.csv
User accounts that Bagwell follows            users_chad_bagwell_is_following.csv
User accounts that follow Bagwell's account   users_who_follow_chad_bagwell.csv
